Exhibit 10.53
CON-WAY INC.
1993 DEFERRED COMPENSATION PLAN FOR EXECUTIVES AND KEY
EMPLOYEES
AMENDED AND RESTATED DECEMBER 2008

i



--------------------------------------------------------------------------------



 



CON-WAY INC.
1993 DEFERRED COMPENSATION PLAN
FOR EXECUTIVES AND KEY EMPLOYEES
December 2008 Restatement
TABLE OF CONTENTS

         
Preamble
    1  
 
       
ARTICLE 1 Definitions
    1  
1.1 “Account Balance
    1  
1.2 “Administrative Appendix
    2  
1.3 “Annual Bonus
    2  
1.4 “Annual Deferral Amount
    2  
1.5 “Base Annual Salary
    2  
1.6 “Beneficiary
    2  
1.7 “Board
    2  
1.8 “Cash Account
    2  
1.9 “CFC
    2  
1.10 “Change in Control
    2  
1.11 “Claimant
    6  
1.12 “Code
    6  
1.13 “Committee
    6  
1.14 “Common Stock
    6  
1.15 “Company
    6  
1.16 “Disability
    6  
1.17 “Distribution Event
    6  
1.18 “Dividend Equivalent
    6  
1.19 “Election Form
    6  
1.20 “Employer
    7  
1.21 “ERISA
    7  
1.22 “Fair Market Value
    7  
1.23 “Moody’s Seasoned Corporate Bond Rate
    7  
1.24 “Participant
    7  
1.25 “Phantom Stock Account
    7  
1.26 “Phantom Stock Unit
    7  
1.27 “Plan
    7  
1.28 “Plan Administrator
    7  
1.29 “Plan Entry Date
    7  
1.30 “Plan Year
    8  
1.31 “Pre-Retirement Distribution
    8  
1.32 “Pre-Retirement Survivor Benefit
    8  
1.33 “Prior Plan
    8  
1.34 “Retirement
    8  
1.35 “Retirement Benefit
    8  
1.36 “ROE Award
    8  
1.37 “Spouse
    8  
1.38 “Termination Benefit
    8  
1.39 “Termination of Employment
    8  

ii



--------------------------------------------------------------------------------



 



         
1.40 “Unforeseeable Financial Emergency
    9  
1.41 “Value Management Award
    9  
 
       
ARTICLE 2 Selection, Enrollment, Eligibility
    9  
2.1 Selection by Committee
    9  
2.2 Enrollment Requirement
    9  
2.3 Commencement of Participation
    9  
2.4 Paid Leave of Absence
    9  
2.5 Unpaid Leave of Absence
    9  
ARTICLE 3 Returns
    10  
ARTICLE 4 Pre-Retirement Distribution/ Unforeseeable Financial Emergencies
    10  
4.1 Pre-Retirement Distributions
    10  
4.2 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
    10  
ARTICLE 5 Retirement t
    11  
5.1 Retirement Benefit
    11  
5.2 Payment of Retirement Benefit
    11  
5.3 Death Prior to Completion of Retirement Benefit
    12  
 
       
ARTICLE 6 Pre-Retirement Survivor Benefit
    12  
6.1 Pre-Retirement Survivor Benefit
    12  
6.2 Payment of Pre-Retirement Survivor Benefit
    12  
 
       
ARTICLE 7 Termination Benefit
    12  
7.1 Termination Benefit
    12  
7.2 Payment of Termination Benefit
    12  
 
       
ARTICLE 8 Disability Waiver and Benefit
    13  
8.1 Disability Waiver
    13  
8.2 Disability Benefit
    13  
 
       
ARTICLE 9 Termination, Amendment or Modification
    13  
9.1 Termination
    13  
9.2 Amendment
    13  
9.3 Effect of Payment
    14  
 
       
ARTICLE 10 Administration
    14  
10.1 Plan Sponsor and Administrator
    14  
10.2 Powers and Authority of the Company
    14  
10.3 Plan Administrator
    15  
10.4 Binding Effect of Decisions
    16  
10.5 Indemnification
    16  
10.6 Stock Subject to the Plan
    16  
10.7 Equitable Adjustment
    16  
 
       
ARTICLE 11 Miscellaneous
    17  
11.1 Unsecured General Creditor
    17  
11.2 Employer’s Liability
    17  
11.3 Company’s Liability
    17  
11.4 Nonassignability
    17  
11.5 Not a Contract of Employment
    17  
11.6 Furnishing Information
    18  
11.7 Captions
    18  

iii



--------------------------------------------------------------------------------



 



         
11.8 Governing Use
    18  
11.9 Notice
    18  
11.10 Successors
    18  
11.11 Spouse’s Interest
    19  
11.12 Incompetence
    19  
11.13 Distribution in the Event of Taxation
    19  
11.14 Legal Fees To Enforce Rights
    19  
11.15 Payment of Withholding
    20  
11.16 Coordination with Other Benefits
    20  
11.17 Value Management Deferral Amounts Subsequently Deferred
    20    
Administrative Appendix
    21  

iv



--------------------------------------------------------------------------------



 



CON-WAY INC.
1993 DEFERRED COMPENSATION PLAN FOR EXECUTIVES
AND KEY EMPLOYEES
December 2008 Restatement
Preamble
The purpose of this Plan is to enhance the motivational value of the salaries
and incentive compensation of a select group of management and highly
compensated employees who contribute materially to the continued growth,
development and future business success of the Company and its subsidiaries by
providing them the opportunity to defer cash compensation. The Plan is intended
to aid the Company and its subsidiaries in attracting and retaining key
employees and give them an incentive to increase the profitability of the
Company and its subsidiaries. In the future, the Company, in its discretion, may
amend the Plan to include a Company contribution.
The Company adopted this Plan effective October 1, 1993 as a successor to the
Prior Plan, which operated for the nine month period ending September 30, 1993.
The Plan was restated with a general effective date of January 1, 1996. The
Company’s name changed in connection with a corporate reorganization involving
the distribution on December 2, 1996 of CFC stock to the Company’s shareholders.
In order to reflect the new Company name and to make various administrative and
clarifying changes, the Company adopted a restatement of the Plan effective
January 1, 1998. The Company further amended and restated the Plan effective
January 1, 2008. This restatement of the Plan is adopted to conform certain
governance and administrative provisions with those of the Company’s 2005
Deferred Compensation Plan for Executives and Key Employees (December 2008
Restatement) and is effective January 1, 2009.
ARTICLE 1
Definitions
For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

1.1   “Account Balance” means the sum of (i) amounts credited to a Participant’s
Cash Account, plus (ii) Phantom Stock Units credited to a Participant’s Phantom
Stock Account, reduced by (iii) all distributions made pursuant to the terms and
conditions of this Plan. Amounts credited to a Participant’s Cash Account shall
derive from Annual Deferral Amounts, the Participant’s deferred ROE Awards and
deferred Value Management Awards, in the latter two cases to be credited as of
the date immediately following the end of the applicable award cycle.

1



--------------------------------------------------------------------------------



 



1.2   “Administrative Appendix” means the rules and procedures governing the
administration of this Plan, as set forth in a separate appendix which by this
reference is specifically incorporated into this Plan.   1.3   “Annual Bonus”
means any bonus or incentive compensation, other than an ROE Award or a Value
Management Award, earned by a Participant in each Plan Year under all cash bonus
and incentive plans of the Company, and any subsidiary, whether or not paid in
such Plan Year.   1.4   “Annual Deferral Amount” means that portion of a
Participant’s Base Annual Salary and Annual Bonus that a Participant elects to
have and is deferred, in accordance with the Plan, for any one Plan Year. In the
event of Retirement, Disability, death or a Termination of Employment prior to
the end of a Plan Year, such year’s Annual Deferral Amount shall be the actual
amount withheld prior to such event.   1.5   “Base Annual Salary” means a
Participant’s base annual salary that is to be paid to a Participant for each
Plan Year, determined as of the first day of that year, excluding bonuses,
commissions, overtime, incentive payments, non-monetary awards, and other fees,
before reduction for compensation deferred pursuant to all qualified,
nonqualified and Code section 125 plans of the Company or any subsidiary.   1.6
  “Beneficiary” means one or more persons, trusts, estates or other entities,
designated in accordance with the Plan that are entitled to receive benefits
under this Plan upon the death of a Participant.   1.7   “Board” means the Board
of Directors of the Company.   1.8   “Cash Account” shall mean that portion of a
Participant’s Account Balance that is not credited to such Participant’s Phantom
Stock Account.   1.9   “CFC” means Consolidated Freightways Corporation, a
Delaware corporation.   1.10   “Change in Control” means the occurrence of an
event described in any one of the following clauses (a) through (f):

  (a)   any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company or its affiliates, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or its affiliates, and (C) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the common stock, par value $0.625 per share, of the Company), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the

2



--------------------------------------------------------------------------------



 



      Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates) representing 25% or more
of the combined voting power of the Company’s then outstanding voting
securities;     (b)   the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the effective date, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the effective
date or whose appointment, election or nomination for election was previously so
approved or recommended;     (c)   there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or parent entity) more than
50% of the combined voting power of the voting securities of the Company or such
surviving or parent entity outstanding immediately after such merger or
consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as defined above), directly or indirectly, acquired 25% or more of the combined
voting power of the Company’s then outstanding securities (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates);     (d)   the stockholders of the Company
approve a plan of complete liquidation of the Company or there is consummated an
agreement for the sale or disposition by the Company of assets having an
aggregate book value at the time of such sale or disposition of more than 75% of
the total book value of the Company’s assets on a consolidated basis (or any
transaction having a similar effect), other than any such sale or disposition by
the Company (including by way of spin-off or other distribution) to an entity,
at least 50% of the combined voting power of the voting securities of which are
owned

3



--------------------------------------------------------------------------------



 



      immediately following such sale or disposition by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition;

  (e)   there is consummated the sale or other disposition by the Company,
however effected, of at least two of the three primary business units of the
Company, whether in a single transaction or in a series of transactions
occurring within an 18-month period, and whether or not one or both of such
business units constitute part of a larger enterprise at the time of the sale or
other disposition; provided, however, that this clause (e) shall apply only to
grantees who are employed by the Company and shall not apply to grantees who are
employed by the Company’s business units; and provided further, that the Board
of Directors of the Company may, upon notice to the affected grantees given at
any time, terminate this clause (e) without the consent of such grantees, except
that any such notice shall not be effective to terminate this clause (e) if a
Change in Control occurs pursuant to this clause (e) within ninety (90) days
after such notice is given; or     (f)   there is consummated the sale or other
disposition, however effected, of one of the primary business units of the
Company, or the sale or other disposition by the Company, however effected, of
the Emery Worldwide Airlines, Inc. business unit, whether or not such business
unit constitutes part of a larger enterprise at the time of the sale or other
disposition; provided, however, that this clause (f) shall apply only to
grantees (i) who, immediately prior to such sale or other disposition, were
employed by the business unit that is sold or otherwise disposed of and (ii) who
are not employed by the Company or any of its subsidiaries immediately following
such sale or other disposition.         As used in clauses (e) and (f) above:

  (i)   “primary business units” means Con-Way Transportation Services, Inc.,
Emery Air Freight Corporation and Menlo Logistics, Inc., and     (ii)   a “sale
or other disposition” of a business unit inlcudes:

  (A)   a sale by the Company of the then outstanding shares of capital stock of
the business unit having more than 50% of the then existing

4



--------------------------------------------------------------------------------



 



      voting power of all outstanding securities of the business unit, whether
by merger, consolidation or otherwise;     (B)   the sale of all or
substantially all of the assets of the business unit; and     (C)   any other
transaction or course of action (including, without limitation, a spin-off or
other distribution) engaged in, directly or indirectly, by the Company or the
business unit that has a substantially similar effect as the transactions of the
type referred to in clause (A) or (B) above;

      it being the intent that a sale or other disposition of a business unit
occurs even if (x) such business unit constitutes part of a larger enterprise at
the time of the relevant sale or disposition transaction and (y) such sale or
disposition transaction involves such larger enterprise (such as, by way of
example and without limitation, when one or more business units are subsidiaries
of a common parent and either (A) the common parent is spun-off or (B) there is
consummated a sale of the stock or other equity interests in the common parent
having more than 50% of the then existing voting power of all outstanding
securities of the common parent).

      The foregoing notwithstanding, (1) a sale or other disposition of a
business unit shall not be deemed to have occurred for purposes of clauses
(e) and (f) above (x) except in the case of a transaction described in clause
(B) above, so long as the Company or any of its Affiliates (as such term is
defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended),
individually or collectively, own the then outstanding shares of capital stock
of the business unit having 50% or more of the then existing voting power of all
outstanding securities of the business unit, or (y) in the event of the sale of
shares of capital stock of the business unit (or the sale of shares or other
equity interests in any parent company of such business unit) to any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, the business unit or any other Affiliate of the Company, and (2) a sale
or other disposition of a business unit shall not be deemed to have occurred for
purposes of clause (f) above in the event of the sale or distribution of shares
of capital stock (including, without limitation, a spin-off) of the business
unit to shareholders of the Company, or the sale of assets of the business unit
to any corporation or other entity owned, directly or indirectly, by the
shareholders of the Company, in either

5



--------------------------------------------------------------------------------



 



      case in substantially the same proportions as their ownership of stock in
the Company.

1.11   “Claimant” means any Participant or Beneficiary of a deceased Participant
who makes a claim for determination under the Plan.   1.12   “Code” means the
Internal Revenue Code of 1986, as amended.   1.13   “Committee” means the
Compensation Committee of the Board or its delegates.   1.14   “Common Stock”
means the common stock, par value $0.625 per share, of the Company.   1.15  
“Company” means Con-way Inc., a Delaware corporation.   1.16   “Disability”
means a disability for which a Participant qualifies for benefits under the
Con-way Inc. Long Term Disability Plan as it may be amended from time to time
or, for Participants employed by CFC or one of its subsidiaries, the
Consolidated Freightways Corporation Long Term Disability Plan or any successor
plan.   1.17   “Distribution Event” shall mean: (a) in the case of a withdrawal
for an Unforeseeable Financial Emergency, the date the Committee approves the
payout, provided that a Distribution Event shall only be deemed to have occurred
for the portion of the Participant’s Account Balance that is approved to be paid
out (b) in the case of a Retirement Benefit, the date of Retirement, (c) in the
case of death, the date of death, (d) in the case of a Pre-Retirement Survivor
Benefit, the date of death, (e) in the case of a Pre-Retirement Distribution,
the first day of the Plan Year chosen by the Participant on the Election Form
for such distribution, (f) in the case of a Termination Benefit, the date of
Termination of Employment (or the Payroll Termination Date, if applicable), and
(g) in the case of a Disability distribution, the date the Committee approves
the payout.   1.18   “Dividend Equivalent” means an amount representing the
dividend paid on that number of shares of Common Stock equal to the number of
Phantom Stock Units credited to a Participant’s Phantom Stock Account as of the
record date for such dividend.   1.19   “Election Form” means the form
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan. A
Participant may complete and return the Election Form electronically and such
electronic transmission shall be treated as a valid signature.

6



--------------------------------------------------------------------------------



 



1.20   “Employer” means the Company or any of its subsidiaries that employs a
Participant. CFC and its subsidiaries shall cease to be Employers effective
December 2, 1996, the date of distribution of the stock of CFC to the Company’s
shareholders. No further deferral of compensation by their employees shall be
permitted under this Plan after that date. The obligation to pay the Account
Balance for such employees based on deferral of compensation before that date
shall be retained by the Company.   1.21   “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.   1.22   “Fair Market Value” of a share
of Common Stock as of a particular date shall mean the closing price per share
of Common Stock on the New York Stock Exchange on the last trading day
immediately preceding such date.   1.23   “Moody’s Seasoned Corporate Bond
Rate,” means the arithmetic average of yields of representative bonds, including
industrials, public utilities, Aaa, Aa, A and Baa bonds as published by Moody’s
Investors Service, Inc. or any successor to that service. For each Plan Year,
this rate shall be determined by the Committee using the rate calculated for the
month of October preceding the Plan Year.   1.24   “Participant” for any Plan
Year means any employee of an Employer who is selected to participate in the
Plan for such Plan Year by the Committee and commences participation in
accordance with Article 2.   1.25   “Phantom Stock Account” shall mean that
portion of a Participant’s Account Balance which is credited with Phantom Stock
Units.   1.26   “Phantom Stock Unit” shall mean a unit which shall at all times
be equal in value to one whole share of Common Stock.   1.27   “Plan” means the
Company’s 1993 Deferred Compensation Plan for Executives and Key Employees,
Amended and Restated December 2008, evidenced by this instrument, as amended
from time to time, and as supplemented by the Administrative Appendix.   1.28  
“Plan Administrator” means the Committee, or any person or persons to whom the
Committee delegates its authority or any portion thereof.   1.29   “Plan Entry
Date” means the date on which an employee selected by the Committee to
participate in the Plan commences participation in the Plan in accordance with
Article 2. The Plan Entry Date shall be January 1 of the Plan Year following
selection by the Committee. If an employee is first selected for

7



--------------------------------------------------------------------------------



 



    participation in the Plan subsequent to January 1 of a Plan Year, but prior
to July 1, such July 1 shall be an additional Plan Entry Date.   1.30   “Plan
Year” means the period beginning on January 1 of each year (or, in certain
limited cases, July 1) and continuing through December 31 of that year.   1.31  
“Pre-Retirement Distribution” means the payout set forth in Section 4.1 below.  
1.32   “Pre-Retirement Survivor Benefit” means the benefit set forth in
Article 5 below.   1.33   “Prior Plan” means the Company’s 1993 Executive
Deferral Plan adopted effective January 1, 1993, as amended effective January 1,
2008.   1.34   “Retirement”, “Retires” or “Retired” means the Employee leaves
employment with the Employer on account of (i) early retirement as defined in
the Con-way Inc. Pension Plan, if the Participant elects within sixty (60) days
from the last day of regular employment to receive monthly pension benefits
under such Retirement Plan starting on the first day of the month following the
last day of employment, or (ii) normal or deferred retirement under such
Retirement Plan. The distribution of the stock of CFC to the shareholders of the
Company in December 1996 shall not cause any employee of a subsidiary of CFC to
be retired. After such distribution, Retirement of an employee of CFC or one of
its subsidiaries for purposes of this Plan shall occur when the employee has an
early or normal retirement under the CFC Pension Plan.   1.35   “Retirement
Benefit” means the benefit set forth in Article 5.   1.36   “ROE Award” means
the Participant’s award for a three-year award cycle under the Con-way Inc.
Return on Equity Plan.   1.37   “Spouse” has the meaning set forth in the
Defense of Marriage Act of 1996 (P. L. 104-199), as amended. (As of January 1,
2005, this definition is a legal union between one man and one woman as husband
and wife.)   1.38   “Termination Benefit” means the benefit set forth in
Article 7.   1.39   “Termination of Employment” means the ceasing of employment
with the Company and its subsidiaries, voluntarily or involuntarily, for any
reason other than Retirement, Disability or death. The distribution of the stock
of CFC to the shareholders of the Company in December 1996 shall not cause any
employee of a subsidiary of CFC to have a Termination of Employment. After such
distribution, Termination of Employment of an employee of CFC or one of its
subsidiaries for purposes of this Plan shall occur when the employee ceases
employment with CFC and its subsidiaries for any reason other than Retirement,
Disability or death.

8



--------------------------------------------------------------------------------



 



1.40   “Unforeseeable Financial Emergency” means an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Committee.   1.41   “Value Management Award” means the
Participant’s Award for an award cycle under the Con-way Inc. Value Management
Plan, as amended from time to time.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated employees of the Company and
its subsidiaries. The Committee shall select for each Plan Year, in its sole
discretion, those employees eligible to participate in the Plan for that Plan
Year.   2.2   Enrollment Requirement. The Committee shall establish from time to
time such enrollment requirements as it determines in its sole discretion are
necessary.   2.3   Commencement of Participation. Provided an employee selected
to participate in the Plan has met all enrollment requirements set forth by the
Committee, that employee shall commence participation in the Plan on the Plan
Entry Date that immediately follows the employee’s election to participate in
the Plan.   2.4   Paid Leave of Absence. If a Participant is authorized by the
Company to take a paid leave of absence, the Participant shall continue to be
considered employed by the Employer and the Base Annual Salary and Annual Bonus
deferred by the Participant shall continue to be withheld during such paid leave
of absence in accordance with the Plan.   2.5   Unpaid Leave of Absence. If a
Participant is authorized by the Company to take an unpaid leave of absence, the
Participant shall continue to be considered employed by the Employer and the
Participant shall be excused from making deferrals until the earlier of the date
the leave of absence expires or the Participant returns to a paid employment
status. Upon such expiration or return, deferrals shall resume for the remaining
portion of the Plan Year in which the expiration or return occurs, based on the
deferral election, if any, made for that Plan Year.

9



--------------------------------------------------------------------------------



 



ARTICLE 3
Returns
Prior to distribution, returns in respect of a Participant’s Cash Account and
Phantom Stock Units in respect of a Participant’s Phantom Stock Account shall be
credited as provided in the Administrative Appendix.
ARTICLE 4
Pre-Retirement Distribution
Unforeseeable Financial Emergencies

4.1   Pre-Retirement Distributions.

  (a)   In the event that a Participant elects to defer an Annual Deferral
Amount, an ROE Award and/or a Value Management Award in a Plan Year, such
Participant may, subject to subsection (b), elect to receive all, but not less
than all, of the amounts so deferred as a lump sum distribution (A
Pre-Retirement Distribution”) on a specified date prior to such Participant’s
Retirement. The Pre-Retirement Distribution shall be in an amount equal to the
amounts so deferred, plus returns credited in accordance with the Plan, and
shall be paid within sixty (60) days following the first day of the Plan Year
chosen by the Participant on the Election Form for such distribution. The
earliest date that a Participant may receive a Pre-Retirement Distribution is
five (5) years after the first day of the Plan Year in which such deferral
occurs.     (b)   If a Participant who has elected one or more Pre-Retirement
Distributions has a Retirement or Termination of Employment before the start of
the Plan Year chosen by the Participant for such Pre-Retirement Distribution,
the Participant’s Account Balance shall be paid at the time and in the form
elected by the Participant in accordance with Sections 5.2 or 7.2 respectively,
and not as the elected Pre-Retirement Distribution.

4.2   Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) suspend any deferrals required to
be made by a Participant and/or (ii) receive a partial or full payout from the
Plan. The Committee may, in its sole discretion, accept or deny such petition.
Any payout shall not exceed the lesser of the Participant’s Account Balance,
calculated as if such Participant were receiving a Termination Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency. The
suspension shall continue for such period of time and/or the reinstatement

10



--------------------------------------------------------------------------------



 



  of deferrals shall occur at a date, as specified by the Committee, in its sole
discretion. If reinstated, the deduction in each pay period shall not exceed
that made immediately prior to the suspension. If the petition for a suspension
and/or payout is approved, suspension shall take effect upon the date of
approval and any payout shall be made within sixty (60) days of the date of
approval.

ARTICLE 5
Retirement Benefitt

5.1   Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, the Participant’s Account Balance.   5.2   Payment of
Retirement Benefit. A Participant may elect on the Election Form prior to the
beginning of each Plan Year to receive the Retirement Benefit in a lump sum or
in quarterly payments over a period of 5, 10, 15 or 20 years. The lump sum
payment shall be made within sixty (60) days of the Participant’s Retirement.
Any installment payment shall be made in accordance with the Plan. Except for
employees of CFC and its subsidiaries, who shall receive payment of amounts
deferred for each Plan Year (including returns) in the form elected on the
Election Form for that Plan Year, an election of the form of Retirement Benefit
shall be effective for a Retirement occurring in the second Plan Year following
the Plan Year for which the Election Form is submitted or in any subsequent Plan
Year until superseded by a new election. No election of the form of Retirement
Benefit shall be effective before the first day of such second Plan Year, except
as follows:

  (a)   Upon a Retirement in a Participant’s first Plan Year of participation,
the election made on the Election Form for such Plan Year shall determine the
form of payment. Upon a Retirement in a Participant’s second Plan Year of
participation, the election made on the Election Form for the preceding Plan
Year shall determine the form of payment.     (b)   In the Election Form for
1998, a Participant may elect to have the Election Form for 1997 control the
form of payment upon a Retirement in 1998 instead of the Election Form for 1996.

    Notwithstanding the foregoing, if the balance in a Participant’s Cash
Account plus the Fair Market Value of the shares of Common Stock underlying the
Phantom Stock Units credited to such Participant’s Phantom Stock Account is less
than $25,000 (or such other dollar amount designated by the Committee from time
to time in its sole discretion) on the date of Retirement, such Account Balance
shall be paid to the Participant in a lump sum as soon as practicable following
the date of such Retirement.

11



--------------------------------------------------------------------------------



 



5.3   Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant’s unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant’s Beneficiary (i) over the remaining number of calendar
quarters and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived, or (ii) the then current Account
Balance as of the date of death, in a lump sum, if allowed in the sole
discretion of the Committee upon application by the Beneficiary.

ARTICLE 6
Pre-Retirement Survivor Benefit

6.1   Pre-Retirement Survivor Benefit. If a Participant dies before he Retires,
experiences a Termination of Employment or suffers a Disability, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance as of the date of death.   6.2   Payment of
Pre-Retirement Survivor Benefit. The Pre-Retirement Survivor Benefit shall be
paid to the Participant’s Beneficiary in a lump sum or, in the Committee’s sole
discretion upon application by the Beneficiary, in installments according to the
election of the Participant that would have been in effect if the Participant
had Retired on the date of death. The lump sum payment shall be made within
sixty (60) days of the Committee’s receiving proof of the Participant’s death.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. If a Participant experiences a Termination of
Employment prior to Retirement, death or Disability, the Participant shall
receive a Termination Benefit which shall be equal to the Participant’s Account
Balance determined as of the date of the Termination of Employment.   7.2  
Payment of Termination Benefit. The Termination Benefit shall be the then
current Account Balance as of the date of Termination of Employment, paid in a
lump sum within sixty (60) days after the Termination of Employment or in
installments as the Participant elected on the Election Form in effect at the
time of the Termination of Employment under the rules in 7.2. Notwithstanding
the foregoing, payment shall be made in a lump sum as follows in lieu of any
different form provided on the Election Form then in effect:

12



--------------------------------------------------------------------------------



 



  (a)   If the Participant incurs a Termination of Employment within one year
after a Change in Control, the Termination Benefit shall be paid in a lump sum
within twenty (20) days of the Termination of Employment.     (b)   If the
balance in a Participant’s Cash Account plus the Fair Market Value of the shares
of Common Stock underlying the Phantom Stock Units credited to such
Participant’s Phantom Stock Account is less than $25,000 (or such other dollar
amount designated by the Committee from time to time in its sole discretion) on
the date of such Participant’s Termination of Employment, such Termination
Benefit shall be paid to the Participant in a lump sum as soon as practicable
following the date of such Termination of Employment.

ARTICLE 8
Disability Waiver and Benefit

8.1   Disability Waiver. A Participant who is determined by the Committee to be
suffering from a Disability shall be excused from fulfilling that portion of the
Annual Deferral Amount commitment that would otherwise have been withheld from a
Participant’s Base Annual Salary or Annual Bonus for the Plan Year or portion
thereof during which the Participant has a Disability.   8.2   Disability
Benefit. A Participant suffering a Disability shall for benefit purposes under
this Plan, continue to be considered an employee and shall be eligible for the
benefits provided for in Articles 4, 5, 6 or 7 in accordance with the provisions
of those Articles. Notwithstanding, the Committee shall have the right, in its
sole discretion upon application by the Participant, to terminate a
Participant’s participation in the Plan at any time during which such
Participant has a Disability and pay the Account Balance in a lump sum.

ARTICLE 9
Termination, Amendment or Modification

9.1   Termination. The Company reserves the right to terminate the Plan at any
time. Prior to a Change in Control, the Committee shall have the right, at its
sole discretion, and notwithstanding any elections made by the Participant to
pay the then outstanding Account Balance in a lump sum. After a Change in
Control the Company shall be required to pay such benefits in a lump sum.   9.2
  Amendment. The Board may, at any time, amend or modify the Plan in whole or in
part, provided, however, that no amendment or modification shall deprive a
Participant or a Beneficiary of a material right accrued hereunder prior to the
date of the amendment or materially and adversely affect the payment of benefits
to

13



--------------------------------------------------------------------------------



 



    any Participant or Beneficiary who has become entitled to the payment of
benefits under the Plan as of the date of the amendment or modification unless
the Participant or Beneficiary so affected consents in writing to the amendment
or modification. Notwithstanding the foregoing, the Board may amend the Plan
retroactively to the extent the Board is of the opinion that such an amendment
is required (i) to avoid the imposition of additional tax liabilities on a
Participant under Code section 409A (ii) to avoid the application of Code
section 409A to benefits hereunder or (iii) to conform the Plan to the
provisions and requirements of any applicable law, provided that no such
amendment may reduce any Participant’s Account Balance. No such amendment shall
be considered prejudicial to any interest of a Participant or Beneficiary
hereunder. Finally, while the ability to amend the Plan generally rests with the
Board, the provisions set forth in the Administrative Appendix or the Compliance
Appendix may be amended either by the Board or the Plan Administrator.   9.3  
Effect of Payment. The full payment of the applicable benefit under Articles 4,
5, 6 or 7 of the Plan shall completely discharge all obligations to a
Participant under this Plan.

ARTICLE 10
Administration

10.1   Plan Sponsor and Administrator. The Company is the Plan Sponsor. The
Committee is the Plan Administrator.   10.2   Powers and Authority of the
Company. The Company, acting through the Committee, has the following absolute
powers and authority under the Plan:

  (a)   To amend or terminate the Plan, at any time and for any reason (subject
to Sections 9.1 and 9.2);     (b)   To determine the amount, timing, vesting,
and other conditions applicable to Plan contributions and benefits;     (c)   To
set aside funds to assist the Company to meet its obligations under this Plan,
provided that the funds are set aside in a manner that does not result in
immediate taxation to Participants;     (d)   To establish investment policy
guidelines applicable to funds (if any) set aside under (c);     (e)   To
establish one or more grantor trusts (as defined in Code Section 671 et seq.) to
facilitate the payment of benefits under the Plan;

14



--------------------------------------------------------------------------------



 



  (f)   To take any such other actions as it deems advisable to carry out the
purposes of the Plan; and     (g)   To delegate its authority to any officer,
employee, committee or agent of the Company, as it deems advisable for the
effective administration of the Plan.

10.3   Plan Administrator. The Company has appointed the Committee to act as
Plan Administrator. All actions taken by the Committee, or by its delegate, as
Plan Administrator will be conclusive and binding on all persons having any
interest under the Plan, subject only to the claims procedures in the
Administrative Appendix. All findings, decisions and determinations of any kind
made by the Plan Administrator or its delegate shall not be disturbed unless the
Plan Administrator has acted in an arbitrary and capricious manner. The Plan
Administrator has the following powers and authority under the Plan:

  (a)   In the exercise of its sole, absolute, and exclusive discretion, to
construe and interpret the terms and provisions of the Plan, to remedy and
resolve ambiguities, to grant or deny any and all non-routine claims for
benefits and to determine all issues relating to eligibility for benefits;    
(b)   To authorize withdrawals due to Unforeseeable Financial Emergency;     (c)
  To carry out day-to-day administration of the Plan, including notifying
eligible employees of their eligibility to participate in the Plan and of the
provisions of the Plan, processing distributions, establishing enrollment
requirements, approving and processing Election Forms, providing Participants
with statements of Account and approving and processing changes in the time
and/or form of distributions;     (d)   To establish administratively reasonable
dates, times, and periods, to the extent that the terms of the Plan provide for
the Plan Administrator to do so;     (e)   To prepare forms necessary for the
administration of the Plan, including Election Forms, beneficiary designation
forms, investment designation forms, and any other form or document deemed
necessary to the effective administration of the Plan;     (f)   To approve and
adopt communications to be furnished to Participants explaining the material
provisions, terms, and conditions of the Plan;     (g)   To negotiate and
document agreements with Plan service providers;

15



--------------------------------------------------------------------------------



 



  (h)   To amend the Plan for legal, technical, administrative, or compliance
purposes, as recommended by legal counsel;     (i)   To amend the Administrative
Appendix;     (j)   To work with Plan service providers to ensure the effective
administration of the Plan; and     (k)   To delegate its authority to any
officer, employee, committee or agent of the Company, as it deems advisable for
the effective administration of the Plan, any such delegation to carry with it
the full discretion and authority vested in the Plan Administrator.

10.4   Binding Effect of Decisions. The finding, decision, determination or
action of the Committee or its delegate with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon any and all persons having any interest in the Plan
unless determined, subject only to the Plan’s claims rules. No findings,
decisions or determinations of any kind made by the Committee or its delegate
shall be disturbed unless the Committee or its delegate has acted in an
arbitrary and capricious manner.   10.5   Indemnification. The Company shall
indemnify and hold harmless the named fiduciaries and any officers or employees
of the Company and its Subsidiaries to which fiduciary responsibilities have
been delegated from and against any and all liabilities, claims, demands, costs
and expenses including attorneys fees, arising out of an alleged breach in the
performance of their fiduciary duties under the Plan and ERISA, other than such
liabilities, claims, demands, costs and expenses as may result from the gross
negligence or willful misconduct of such person. The Company shall have the
right, but not the obligation, to conduct the defense of such person in any
proceeding to which this paragraph applies.   10.6   Stock Subject to the Plan.
Unless otherwise determined by the Board, shares of Common Stock utilized for
purposes of distributions of Plan benefits shall consist of shares held in the
Company’s treasury.   10.7   Equitable Adjustment. In the event that the
Committee shall determine that any dividend or other distribution (whether in
the form of cash or Common Stock or other property), or recapitalization, Common
Stock split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event affects the Common Stock such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, then the

16



--------------------------------------------------------------------------------



 



    Committee shall make such equitable changes or adjustments as it deems
necessary to any or all of the number of Phantom Stock Units credited to
Participants’ Phantom Stock Accounts and/or the number and kind of shares of
stock to which such Phantom Stock Units relate or that may be thereafter be
distributed in respect of amounts credited to a Participant’s Phantom Stock
Account.

ARTICLE 11
Miscellaneous

11.1   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interest or
claims in any property or assets of the Company or an Employer. Any and all of
the Company’s assets shall be, and remain, its general, unpledged and
unrestricted assets. The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.   11.2  
Employer’s Liability. An Employer other than the Company shall have no liability
to a Participant or a Participant’s Beneficiary for payment of any benefits
under the Plan.   11.3   Company’s Liability. Amounts payable to a Participant
or Beneficiary under this Plan shall be paid from the general assets of the
Company (including without limitation the assets of any trust established to
fund payment of obligations hereunder) exclusively.   11.4   Nonassignability.
Neither a Participant nor any other person shall have the right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are expressly declared to be unassignable and non-transferable, except that the
foregoing shall not apply to any family support obligations set forth in a court
order. No part of the amounts payable shall, prior to actual payment, be subject
to seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.   11.5   Not a Contract of Employment. The
terms and conditions of this Plan nor any actions taken hereunder shall not be
deemed to constitute a contract of employment between the Company or an Employer
and the Participant, nor give Participant any right to be retained as an
employee of the Company or its subsidiaries. Such employment relationship can be
terminated at any time for any reason, with or without cause, unless expressly
provided in a written

17



--------------------------------------------------------------------------------



 



    employment agreement. This Plan shall only create a contractual obligation
on the part of the Company, and shall not be construed as creating a trust or
any fiduciary relationship.   11.6   Furnishing Information. A Participant will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.   11.7   Captions. The captions of the articles,
sections and paragraphs of this Plan are for convenience only and shall not
control or affect the meaning or construction of any of its provisions.   11.8  
Governing Use. The provisions of this Plan shall be construed and interpreted
according to the laws of the State of California.   11.9   Notice. Any notice or
filing required or permitted to be given to the Committee under this Plan shall
be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, return receipt requested, to:

Con-way Inc.
Compensation Committee
1993 Deferred Compensation Plan
for Executives and Key Employees
2855 Campus Drive, Suite 300
San Mateo, California 94403

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   11.10   Successors. The provisions of this Plan shall be binding
upon and inure to the benefit of the Company and its successors and assigns and
the Participant, the Participant’s Beneficiaries, and their permitted successors
and assigns.

18



--------------------------------------------------------------------------------



 



11.11   Spouse’s Interest. The interest in the benefits hereunder of a Spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such Spouse in any manner,
including but not limited to such Spouse’s will, nor shall such interest pass
under the laws of intestate succession.   11.12   Incompetence. If the Committee
determines in its discretion that a benefit under this Plan is to be paid to a
minor, a person declared incompetent or to a person incapable of handling the
disposition of that person’s property, the Committee may direct payment of such
benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Committee may
require proof of minority, incompetency, incapacity or guardianship, as it may
deem appropriate and/or such indemnification of the Committee, the Company and
the Participant’s Employer and security, as it deems appropriate, in its sole
discretion, prior to distribution of the benefit. Any payment of a benefit shall
be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.   11.13   Distribution in the
Event of Taxation. If, for any reason, all or any portion of a Participant’s
benefit under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee for a distribution of assets sufficient
to meet the Participant’s tax liability (including additions to tax, penalties
and interest). Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall distribute to the Participant
immediately available funds in an amount equal to that Participant’s federal,
state and local tax liability associated with such event of taxation (which
amount shall not exceed a Participant’s accrued benefit under the Plan), such
tax liability shall be measured by using that Participant’s then current highest
federal, state and local marginal tax rate, plus the rates or amounts for the
applicable additions to tax, penalties and interest. If the petition is granted,
the tax liability distribution shall be made within ninety (90) days of the date
when the Participant’s petition is granted. Such a distribution shall reduce the
benefits to be paid under this Plan.   11.14   Legal Fees To Enforce Rights. If
the Company has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, the Participant’s Employer or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company irrevocably authorizes such Participant to retain counsel chosen by the
Participant and agrees to pay the reasonable legal fees and expenses of the
Participant incurred in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Company, or any
director, officer, shareholder or other person

19



--------------------------------------------------------------------------------



 



    affiliated with the Company, or any successor thereto in any jurisdiction,
provided that such Participant prevails in such action.   11.15   Payment of
Withholding. As a condition of receiving benefits under the Plan, the
Participant shall pay the Company and/or the applicable Employer not less than
the amount of all applicable federal, state, local and foreign taxes required by
law to be paid or withheld relating to the receipt or entitlement to benefits
hereunder. The Company may withhold taxes from any benefits paid and/or from
Base Annual Salary or Annual Bonus, in its sole discretion.   11.16  
Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Company and its subsidiaries. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided. In no event shall distributions under the Plan
prior to Retirement have the effect of increasing payments otherwise due under
the various retirement plans of the Company and its subsidiaries.   11.17  
Value Management Deferral Amounts Subsequently Deferred. The 2005 and 2006
portions of the Value Management Awards that were subject to deferral elections
made in December of 2002 and December of 2003 for cycles that end on
December 31, 2005 and December 31, 2006 shall not be governed by this Plan, but
shall be governed by the 2005 Deferred Compensation Plan for Executives and Key
Employees.

IN WITNESS WHEREOF, the Company has amended and restated this Plan as of
December 1, 2008.

                  Con-way Inc.    
 
           
 
  By:        
 
     
 
Jennifer W. Pileggi    
 
  Its:   Senior Vice President, General    
 
      Counsel and Secretary    

20



--------------------------------------------------------------------------------



 



ADMINISTRATIVE APPENDIX
TO
CON-WAY INC.
1993 DEFERRED COMPENSATION PLAN FOR EXECUTIVES AND KEY
EMPLOYEES
AMENDED AND RESTATED DECEMBER 2008
This Administrative Appendix to the Con-way Inc. 1993 Deferred Compensation Plan
for Executives and Key Employees (the “Plan”) sets forth the rules and
procedures governing the administration of the Plan as applied to benefits under
such Plan. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them under the Plan.
A. Claims Procedures

A.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant may deliver to the Plan Administrator a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within sixty (60) days after such notice was
received by the Claimant. All other claims must be made within 180 days of the
date on which the event that caused the claim to arise occurred. The claim must
state with particularity the determination desired by the Claimant:   A.2  
Notification of Decision. The Plan Administrator shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Plan Administrator has
reached a conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;

21



--------------------------------------------------------------------------------



 



  (iii)   a description of any additional material or information necessary for
the Claimant to clarify or perfect the claim, and an explanation of why such
material or information is necessary; and     (iv)   an explanation of the claim
review procedure set forth in Section A.3 below.

A.3   Review of a Denied Claim. Within sixty (60) days after receiving a notice
from the Plan Administrator that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Plan Administrator a written request for a review of the denial of the claim.
Thereafter, but not later than thirty (30) days after the review procedure
began, the Claimant (or the Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or     (c)   may request a hearing, which the Plan
Administrator, in its sole discretion, may grant.

A.4   Decision on Review. The Plan Administrator shall render its decision on
review promptly, and not later than sixty (60) days after the filing of a
written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Plan
Administrator’s decision must be rendered within 120 days after such date. Such
decision must be written in a manner calculated to be understood by the Claimant
and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
such other matters as the Plan Administrator deems relevant.

A.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article A is a mandatory prerequisite to a Participant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

B. Deferral Commitments
The Company continues to maintain this Plan, however deferrals elections under
this Plan ceased on December 31, 2004 and no deferrals are permitted under this
Plan for compensation earned after that date. The Company’s 2005 Deferred
Compensation

22



--------------------------------------------------------------------------------



 



Plan for Executives and Key Employees governs the deferral of compensation
earned after December 31, 2004.

B.1   Minimum Deferral.

  (a)   Minimum. A Participant may not elect to defer less than $2,000 of Base
Annual Salary for any Plan Year, less than $2,000 of Annual Bonus for any Plan
Year, less than $2,000 of any ROE Award for an award cycle, nor less than $2,000
of any Value Management Award for any award cycle.     (b)   Short Participation
Year. If a Participant’s Plan Entry Date is July 1 of any Plan Year, he must
defer a minimum of $1,000 of Base Annual Salary, a minimum of $1,000 of Annual
Bonus, a minimum of $1,000 of any ROE Award, or a minimum of $1,000 of any Value
Management Award for such Plan Year.

B.2   Maximum Deferral.

  (a)   Salary and Annual Bonus. For each Plan Year, a Participant may defer up
to 100% of Base Annual Salary stated as a dollar amount and up to 100% of Annual
Bonus stated as a dollar or percentage amount. The amount of Base Annual Salary
and/or Annual Bonus that a Participant elects to defer shall be reduced by the
Plan Administrator, without the consent of the affected Participant, to the
extent necessary to provide for (i) other deferrals of Base Annual Salary and/or
Annual Bonus, as the case may be, by such Participant under all qualified and
nonqualified plans of the Company or any subsidiary and Code section 125 plans
of the Company or any subsidiary, (ii) any taxes that are required to be
withheld with respect to deferrals under the Plan, and (iii) any other amounts
deducted from Base Annual Salary and/or Annual Bonus pursuant to applicable law
or authorization by Participant.     (b)   ROE Awards. For each three-year award
cycle under the Con-way Inc. Return on Equity Plan, a Participant who also
participates in that plan may defer up to 100% of the Participant’s ROE Award
for that cycle stated as a dollar or percentage amount.     (c)   Value
Management Awards. For each award cycle under the Con-way Inc. Value Management
Plan (as amended from time to time), a Participant who also participates in that
plan may defer up to 100% of the Participant’s Value Management Award for that
award cycle stated as a dollar or percentage amount.

23



--------------------------------------------------------------------------------



 



B.3   Election to Defer.

  (a)   Annual Deferrals. The Participant shall make a deferral election by
delivering to the Plan Administrator a completed and signed Election Form prior
to the intended Plan Entry Date. For each succeeding Plan Year, a new Election
Form must be delivered to the Plan Administrator, in accordance with the rules
set forth above. If the Election Form is not delivered prior to the Plan Entry
Date for a Plan Year, no Annual Deferral Amount shall be deferred for that Plan
Year and no ROE Award or Value Management Award shall be deferred for the award
cycle beginning with that Plan Year.     (b)   Annual Election of Phantom Stock
Units. During January of each Plan Year, each Participant shall have the
opportunity to elect (an “Investment Change”) to transfer all or a portion of
such Participant’s Cash Account to such Participant’s Phantom Stock Account;
provided, however, that an Investment Change may not be elected with respect to
any portion of a Participant’s Cash Account that has been designated for a
Pre-Retirement Distribution, as defined in Section 5.1 (the “Excluded Portion”).
The amount to be subject to an Investment Change may be determined as a dollar
amount or a percentage of the Participant’s Cash Account (excluding the Excluded
Portion); provided, however, that no less than five thousand dollars ($5,000)
may be made subject to an Investment Change. The amount subject to an Investment
Change shall be transferred in accordance with such Participant’s conversion
election and Participants may elect to convert all, or less than all, of one or
more Plan Year Account Balances into Phantom Stock in any order; provided,
however, that if a Participant fails to make a conversion election, the amount
subject to an Investment Change shall be transferred, first, from such
Participant’s earliest deferral under the Plan, and thereafter from subsequent
deferrals under the Plan in the order in which they were elected until the
entire amount subject to the Investment Change shall have been transferred. Each
Investment Change election made by a Participant pursuant to this Section B.3(b)
shall be irrevocable when made and shall be effective as of the February 1
following the date that the election is made; provided, however, if the
Company’s General Counsel shall have determined that the blackout period for
trading in Company securities shall be in effect as to that Participant on
February 1, then the Investment Change election shall be null and void. The
number of Phantom Stock Units to be credited to a Participant’s Phantom Stock
Account pursuant to an Investment Change shall be determined in accordance with
Section C.1(b).

B.4   Withholding of Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld each payroll
period in equal amounts from the Participant’s Base Annual Salary. The Annual
Bonus

24



--------------------------------------------------------------------------------



 



    portion of the Annual Deferral Amount shall be withheld at the time or times
the Annual Bonus is or otherwise would be paid to the Participant. The deferred
portion of an ROE Award, and the deferred portion of a Value Management Award,
shall be withheld at the time such ROE Award or Value Management Award otherwise
would be paid to the Participant.   B.5   FICA Tax. Any applicable FICA and
other payroll taxes on amounts deferred under this Article, including ROE Awards
and Value Management Awards, may be withheld from that portion of the
Participant’s Base Salary, Annual Bonus, ROE Award and/or Value Management Award
that is not being deferred. If necessary, the Plan Administrator may reduce the
amount of Base Annual Salary, Annual Bonus, ROE Award and/or Value Management
Award deferred, in order to enable the Company to withhold all applicable FICA
and other payroll taxes on amounts deferred under this Article.

C. Returns Credited to Account Balances

C.1   Prior to any distribution of benefits under the Plan, returns in respect
of a Participant’s Cash Account and Phantom Stock Units in respect of a
Participants’ Phantom Stock Account shall be credited as follows:

  (a)   Cash Account. With respect to the portion of an Annual Deferral Amount
for a Plan Year which a Participant has elected to have credited to his or her
Cash Account, returns shall be credited to such Participant’s Cash Account as
though such Annual Deferral Amount was withheld on the Participant’s Plan Entry
Date for that Plan Year. With respect to the portion of a deferred ROE Award or
a deferred Value Management Award which a Participant has elected to have
credited to his or her Cash Account, returns shall be credited to such
Participant’s Cash Account as though the deferral amount was withheld on the day
immediately following the last day of the applicable award cycle.

  (i)   The balance in each Participant’s Cash Account shall be compounded
annually, using the Moody’s Seasoned Corporate Bond Rate, or such other rate as
the Committee may determine in its sole discretion prior to the beginning of a
Plan Year.     (ii)   Alternatively, a Participant may elect to have one or more
funds selected by the Participant from a list of available funds apply to all or
any portion of the Participant’s Cash Account. After any such election becomes
effective, such portion of such Participant’s Cash Account will no longer be
credited with interest based on the Moody’s Seasoned Corporate Bond Rate (or
such other rate as the Committee may determine in its sole discretion prior to
the beginning of a Plan Year), and the performance of the funds

25



--------------------------------------------------------------------------------



 



      selected by such Participant shall determine the gains or losses
attributable to such portion of such Participant’s Cash Account (which portion
shall be referred to hereafter as the “Invested Portion”). The list of available
funds will be those designated by the Con-way Administrative Committee under the
Company’s 2005 Deferred Compensation Plan for Executives and Key Employees, and
the Participant may select from among the available funds under procedures
substantially similar to the procedures that apply under such plan. Effective
January 1, 2007, any election under this Section C.1(a)(ii) shall take effect as
of the date that the election is made and shall be irrevocable.         For
purposes of this Section C.1(a), in connection with any amounts that are
transferred to a Participant’s Phantom Stock Account in the first calendar
quarter pursuant to an Investment Change, a Participant’s Cash Account shall be
credited with a return in respect of such calendar quarter equal to (i) in the
case of the Invested Portion of such Participant’s Cash Account, the actual
returns (calculated pursuant to Section C.1(a)(ii)) for the month of January
during such quarter and/or (ii) in the case of such Participant’s Cash Account
(other than the Invested Portion), one-third (1/3) of the return (calculated
pursuant to Section C.1(a)(i)) for such quarter.

  (b)   Phantom Stock Account. A Participant’s Phantom Stock Account shall
consist of that number of Phantom Stock Units credited with respect to
(i) amounts transferred pursuant to an Investment Change in accordance with
Section B.3(b) and (ii) Dividend Equivalents credited in respect of Phantom
Stock Units previously credited to the Participant’s Phantom Stock Account, in
each case as set forth below:

  (i)   The number of Phantom Stock Units to be credited to a Participant’s
Phantom Stock Account pursuant to an Investment Change shall be determined by
dividing (A) the dollar amount subject to the Investment Change by (B) the Fair
Market Value per share of Common Stock as of February 1 of the Plan Year to
which the Investment Change relates; and     (ii)   The number of Phantom Stock
Units to be credited to a Participant’s Phantom Stock Account in respect of
Dividend Equivalents shall be equal to (A) the per share dividend paid on a
share of Common Stock, multiplied by (B) the number of Phantom Stock Units
credited to the Participant’s Phantom Stock Account as of the record date for
such dividend, divided by (C) the Fair Market

26



--------------------------------------------------------------------------------



 



      Value per share of Common Stock as of the payment date for such dividend,
such crediting to be made as of such payment date.

C.2   Date Through Which Crediting under Section C.1 Occurs.

  (a)   Crediting Up to a Distribution Event. A Participant’s Cash Account and
Phantom Stock Account will be credited with returns in accordance with
Section C.1 up to the date of a Distribution Event; provided, however, that in
the case of a Pre-Retirement Distribution, any Invested Portion of a
Participant’s Cash Account will be credited with returns in accordance with
Section C.1(b) up to that date which is the fifteenth (15th) day of the last
month of the calendar quarter immediately preceding the Distribution Event or
other such administratively reasonable date prior to the date of the
Distribution Event as may be determined by the Plan Administrator.     (b)  
Crediting Subsequent Returns. For purposes of crediting subsequent returns in
the event that installment payments are made pursuant to Section C.3(b), a
Participant’s Cash Account shall be reduced as of the day on which each
installment payment is made. For purposes of crediting subsequent returns in the
event that installment payments are made pursuant to Section C.3(b) or
Section C.4, the Invested Portion of a Participant’s Cash Account or Phantom
Stock Account, as the case may be, shall be reduced as of that date which is the
fifteenth (15th) day of the last month of the calendar quarter immediately
preceding the calendar quarter in which the installment payment is to be made or
such other administratively reasonable date prior to such date as may be
determined by the Plan Administrator.

C.3   Cash Account Returns and Installment Distributions. In the event a benefit
is paid in installments, a Participant’s unpaid Cash Account shall be credited
as follows:

  (a)   Crediting.

  (i)   For each Plan Year, the undistributed Cash Account (other than the
Invested Portion) shall be credited with a return equal to the Moody’s Seasoned
Corporate Bond Rate or such other rate as the Committee may determine in its
sole discretion prior to the beginning of a Plan Year.     (ii)   The Invested
Portion of a Participant’s undistributed Cash Account shall continue to be
credited with returns as provided in Section C.1(a)(ii).

27



--------------------------------------------------------------------------------



 



  (iii)   Returns shall start to accrue under this Section C.3 as of the date
that returns cease to accrue under Section C.2 above.

  (b)   Installments. Installment payments shall commence on the first day of
the calendar quarter following the first full quarter following such
Participant’s Distribution Event, or within an administratively reasonable
period of time thereafter. All additional installment payments shall be paid on
the first day of the remaining calendar quarters of the payment period or within
an administratively reasonable period of time thereafter.

  (i)   To the extent that an installment payment is from the Invested Portion
of a Participant’s Cash Account, such payment shall be based on the value of the
Invested Portion as of that date which is the fifteenth (15th) day of the last
month of the calendar quarter immediately preceding the calendar quarter in
which the installment payment is to be made or such other administratively
reasonable date prior to such date as determined by the Plan Administrator. The
amount of each installment payment shall be determined by dividing the Invested
Portion of the Participant’s Cash Account at the time of each payment by the
number of payments remaining over the installment period.     (ii)   To the
extent that an installment payment is from other than the Invested Portion of
the Participant’s Cash Account, the principal portion of such payment shall be
determined by dividing the Participant’s Cash Account (other than the Invested
Portion) at the time of commencement of the installment payments over the
installment period. In addition, each installment payment described in the
foregoing sentence after the first installment payment will include a return
calculated for the preceding quarter using the rate determined in Section C.3
above.         The Plan Administrator shall have the authority to adjust the
amount of any future installment payments to reflect any Investment Changes made
since the most recent installment payment. Payments made pursuant to this
Section C.3(b) within an “administratively reasonable period” shall be made no
later than thirty (30) days following the first day of the calendar quarter.

C.4   Phantom Stock Account Distributions. Unless the Committee, in its sole
discretion, elects to make all or part of a distribution in cash, distributions
from a Participant’s Phantom Stock Account shall be made in the form of (i) one
share of Common Stock for each whole Phantom Stock Unit, plus (ii) cash in lieu
of any fractional Phantom Stock Unit, determined based on the Fair Market Value
of a share of Common Stock as of the date of the Distribution Event. If a
Participant’s

28



--------------------------------------------------------------------------------



 



    Phantom Stock Account balance is to be distributed in installments, (a) the
number of shares of Common Stock to be delivered in a particular installment
shall be determined by dividing the number of Phantom Stock Units credited to
the Participant’s Phantom Stock Account immediately prior to such installment by
the remaining number of installments (with any fractional Phantom Stock Units
paid in cash, in accordance with clause (i) above) and (b) Dividend Equivalents
shall continue to accrue and be credited to such Participant’s Phantom Stock
Account in accordance with Section C.1(b)(ii) during the installment period with
respect to Phantom Stock Units that remain credited to such Phantom Stock
Account. Installment payments shall be determined based on the value of the Plan
Year Account Balance in the Participant’s Phantom Stock Account as of that date
which is the fifteenth (15th) day of the last month of the immediately preceding
calendar quarter or an administratively reasonable date specified by the Plan
Administrator.   C.5   Statement of Accounts. The Plan Administrator shall send
to each Participant, within 120 days after the close of each Plan Year, a
statement in such form as the Committee deems desirable setting forth the amount
of the Participant’s Account Balance.   C.6   Fair Market Value. Notwithstanding
Section 1.22 to the contrary, with respect to calculations made pursuant to this
subsection, the Fair Market Value of a share of Common Stock shall mean the
closing price per share of Common Stock on the New York Stock Exchange on
February 1 of the relevant year (or, if February 1 falls on a non-trading day,
the immediately preceding trading day).

D. Beneficiary Designation

D.1   Beneficiary. Each Participant shall designate a Beneficiary to receive any
benefits payable under the Plan upon the Participant’s death.   D.2  
Beneficiary Designation. A Participant shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and submitting it to
the Plan Administrator or its delegate. A Participant shall have the right to
change a Beneficiary at any time without the consent of the Beneficiary, by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Plan Administrator’s rules and procedures, as in effect
from time to time. Upon the receipt by the Plan Administrator of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant with the Plan
Administrator prior to death.

29



--------------------------------------------------------------------------------



 



D.3   Spousal Consent. A married Participant’s designation of someone other than
the Participant’s Spouse as primary beneficiary shall not be effective unless
the Spouse executes a consent in writing that acknowledges the effect of the
designation and is witnessed by a plan representative or notary public. No
consent is required if it is established to the satisfaction of the Plan
Administrator that consent cannot be obtained because the Spouse cannot be
located.   D.4   No Beneficiary Designation. If a Participant fails to designate
a Beneficiary as provided above, the Participant’s designated Beneficiary shall
be deemed to be the surviving Spouse. If the Participant has no surviving
Spouse, the benefits otherwise payable to a Beneficiary shall be paid to the
Participant’s estate.   D.5   Doubt as to Beneficiaries. If the Plan
Administrator has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Plan Administrator shall pay such amounts to the
Participant’s estate.   D.6   Discharge of Obligations. The payment of benefits
under the Plan to a Participant or Participant’s Beneficiary shall fully and
completely discharge the Company and the Participant’s Employer from all
obligations under this Plan with respect to the deceased Participant,
Beneficiaries, and any others that may be entitled to such benefits.   D.7  
Beneficiary Designation Form. “Beneficiary Designation Form” means the form
established from time to time by the Plan Administrator that a Participant
completes, signs and returns to the Plan Administrator to designate one or more
Beneficiaries. A Participant may complete and return the Beneficiary Designation
Form electronically and such electronic transmission shall be treated as a valid
signature.

30